Title: To Thomas Jefferson from Napoleon Archer, 13 October 1821
From: Archer, Napoleon
To: Jefferson, Thomas


Sir
Mount Pleasant near Petersburg Va
October 13th 1821
Excuse the liberty I Take in addressing you respecting Central colleg, of which I wish To become a member immediately if it is in opperation—I have lately left the junior class of Union colleg in Schenectady of which Dr Eliphalit Nott is president, and from whom I can produce a regular and honourable dismission, as well as letters of recommendation from every officer of that litterary institution—If the above mentioned Central college is in opperation,. you will please let know immediately—I am with sentiments of respect and esteem, your most obed ServantNapoleon Archer